Citation Nr: 0505971	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to an increased evaluation for service-
connected post-traumatic arthritis, right knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected degenerative disc disease, lumbar spine, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent for service-connected mild neuropathy, right 
lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1957 to June 
1960, as well as additional unverified service.  These claims 
come before the Board of Veterans' Appeals (Board) on appeal 
from a February 2003 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an evaluation in excess of 20 
percent for service-connected right knee injury with 
instability, denied an evaluation in excess of 20 percent for 
low back strain, and which granted service connection for 
mild neuropathy of the right lower extremity and assigned an 
initial 10 percent evaluation, effective in December 2002.  
The veteran disagreed with those determinations in March 
2003.  After the RO issued a statement of the case (SOC) in 
March 2003, the veteran submitted a timely substantive appeal 
in April 2003.

The claims for an increased evaluation for service-connected 
degenerative disc disease, lumbar spine, currently evaluated 
as 20 percent disabling, and for an increased initial 
evaluation for service-connected mild neuropathy, right lower 
extremity, currently evaluated as 10 percent disabling, are 
addressed in the REMAND below and are remanded to the RO via 
the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue addressed in this decision has been obtained and 
the duty to assist has been met.

2.  The veteran's service-connected post-traumatic arthritis, 
right knee, is currently manifested by increased pain with 
walking more than two or three blocks, recurrent giving away 
of the knee two or three times daily, patellar spurring on 
radiologic examination, and flexion limited to 55 degrees, 
with pain, during exacerbations, but no instability on recent 
examination and the veteran is able to ambulate with a cane.


CONCLUSION OF LAW

The veteran is entitled to a 30 percent evaluation, but no 
higher evaluation, for service-connected post-traumatic 
arthritis, right knee, based on a 20 percent evaluation for 
painful limitation of motion and a 10 percent evaluation for 
slight instability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for his service-connected knee disability.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claim in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claim on appeal, which was first submitted in December 2002, 
following the enactment of the VCAA.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  Accordingly, 
compliance with the provisions of the VCAA is required in 
regard to the claim for increased evaluation addressed below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

By a letter issued in January 2003, the RO advised the 
veteran of VA's duty to assist him in developing his claim, 
advised him of his responsibilities to identify or submit 
evidence, advised him that VA would assist him to obtain 
certain types of identified evidence, and advised him that he 
could identify or submit evidence for up to one year.  In 
particular, this notice specifically advised him that it was 
his responsibility to obtain any relevant records that were 
not federal or governmental records.  In the March 2003 SOC, 
the RO advised the veteran of the applicable regulations.  
 
The Board finds that the communications of record have 
notified the veteran of the provisions of the VCAA and of his 
responsibility and VA's responsibility in the development of 
his claim for an increased evaluation for his right knee 
disability under the VCAA.  The veteran has been advised of 
the evidence required to substantiate the claim for an 
increased evaluation, has been offered opportunities to 
submit evidence, and has been afforded VA examination during 
the pendency of the appeal.  The Board may complete appellate 
review of this claim.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, notice was provided 
prior to the initial AOJ decision.  

In addition, the notice provided to the veteran through the 
rating decision and SOC also addressed the duty to notify the 
veteran of applicable law and regulations and of the evidence 
required to substantiate the claim.  The notifications to the 
veteran have advised him that he could identify or submit any 
relevant evidence, and notified him as to what evidence VA 
would attempt to obtain, what evidence he would have to 
obtain, what his responsibilities were in developing his 
claims, and other information pertinent to this appeal.  

The Board finds that the timing of VCAA notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
RO's January 2003 letter advised the veteran that he 
should submit evidence showing that his disabilities 
were worse, and that the most helpful evidence would be 
"medical treatment reports showing the current extent 
of your disability," and also advised the veteran that, 
if he needed current treatment, he should contact VA, 
and further advised the veteran that, if he had not 
recently been medically examined or treated and had no 
other evidence of disability, he could submit a 
statement describing his disability, such as his 
symptoms, the frequency and severity of symptoms, and 
any impairment caused by his disability.  This 
discussion is certainly adequate to inform the veteran 
to provide any evidence that might be relevant to the 
claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim at 
issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual background

By a rating decision prepared in November 1960 and issued in 
December 1960, the veteran was awarded service connection for 
a right knee disorder, following a determination that 
osteochondrosis of tuberosity of the tubercle, due to Osgood-
Schlatter's disease, was aggravated in service.  An initial 
noncompensable evaluation was assigned.  In May 1973, the 
evaluation for right knee disability was increased to 10 
percent under Diagnostic Codes (DCs) 5003 and 5099.  That 
evaluation was increased to 20 percent, effective in December 
1990, under DCs 5003 and 5257.

By a statement submitted in December 2002, the veteran, in 
pertinent part, sought an increased evaluation for his 
service-connected right knee disability.  January 2001 VA 
outpatient treatment notes reflect that the veteran reported 
that he was unable to exercise as a result of the weather, 
but he was trying to walk as much as possible.  May 2001 VA 
outpatient treatment notes reflect that the veteran was able 
to walk one mile.  September 2001 and February 2002 
outpatient treatment notes reflect that the veteran 
complained of right knee pain.  In March 2002, the veteran 
had good joint mobility and strength in both legs.  His gait 
pattern was normal.

On VA examination conducted in January 2003, the examiner 
noted that radiologic examination of the right knee conducted 
in December 2002 revealed right patellar spurring.  The 
veteran reported increased pain on walking two or three 
blocks, climbing eight steps, or sitting for more than 
fifteen minutes.  He rated the daily, continuous pain in the 
knee at a level of eight out of 10.  The veteran was walking 
with a slight limp and used a cane for support.  A right knee 
brace gives some added support.  He reported that the knee 
would "give out" approximately two to three times per day.  
He reported that this was unpredictable, lasted for several 
seconds at a time, and was not necessarily related to 
activity.  

The veteran would not allow manipulation of the right knee 
due to pain.  The knee joint did not appear to the swollen or 
tender.  The veteran was able to flex the knee to 55 degrees, 
but with difficulty; he reported pain occurring immediately 
upon initiation of flexion.  Full extension to 0 degrees was 
without pain.  The veteran had a wide-based, unstable gait 
with the use of a cane.  There was no instability of the knee 
joint.  The examiner concluded that the veteran had post-
traumatic arthritis of the right knee with anterior patellar 
spurring.  

Laws and regulations applicable to disability evaluation

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Criteria applicable for evaluation of knee disability

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Limitation of flexion to 30 degrees warrants a 
20 percent rating.  When extension is limited to 5 degrees, a 
noncompensable rating is assignable under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where an evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under DC 5257, the schedular criteria call for a 10 percent 
disability rating for slight impairment involving recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  38 
C.F.R. § 4.71a, DC 5257.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97.  
However, the General Counsel noted that a separate rating 
must be based upon additional disability.  When a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those limitation-of-motion 
diagnostic codes, there is no additional disability for which 
a rating may be assigned.  VAOPGCPREC 23-97.

Analysis

The veteran's current disability due to post-traumatic 
arthritis, right knee, is currently evaluated under 38 C.F.R. 
§ 4.71a, DC 5003.  However, the veteran reports that his 
right knee gives out two or three times daily, at unexpected 
times, not necessarily related to activity.  As set forth in 
the discussion above regarding the application of regulations 
governing evaluation of knee disabilities, a veteran who has 
arthritis and instability of a knee may be evaluated under 
both DC 5003, for arthritis, and under DC 5257, for 
instability.  

Under DC 5257, a 10 percent disability rating is warranted to 
slight impairment due to recurrent subluxation or lateral 
instability, and a 20 percent disability rating is assigned 
for moderate impairment.  Although the veteran reports that 
his knee gives out two or three times daily, he is still able 
to ambulate, with a cane, although his gait was described as 
wide-based and unstable.  At the January 2003 VA examination, 
it was noted that there was no instability of the knee.  
Nevertheless, instability and crepitation were present on VA 
examination in September 1992 and there is no indication that 
the service-connected knee disability has improved.  Despite 
the absence of instability on VA examination, the Board 
concludes that the veteran's knee instability or subluxation 
resulting in giving way of the knee results in slight, but 
not moderate, impairment under DC 5257.  The evidence 
establishes that the veteran has not sought treatment for any 
injury connected with a fall due to giving way of the knee, 
and the giving way does not prevent the veteran from 
ambulating independently and does not require use of a 
walker.  The preponderance of the objective evidence is 
against a finding that the criteria for a 20 percent or 
higher evaluation is warranted under DC 5257.

The criteria governing evaluation of arthritis direct that 
arthritis with compensable limitation of motion be evaluated 
under the regulations governing evaluation of 


limitation of motion.  The evidence in this case establishes 
that the veteran has full extension of the right knee, but 
does have limitation of flexion.

Flexion of the knee limited to 60 degrees is a noncompensable 
limitation of motion under DC 5260, while limitation of 
flexion to 45 degrees warrants a 10 percent evaluation under 
DC 5260.  At the January 2003 VA examination, the veteran was 
able to flex his knee to 55 degrees, but complained of pain 
throughout the entire range of flexion, beginning with 
initiation of flexion.  Thus, under the schedular criteria, a 
noncompensable evaluation is warranted for limitation of 
flexion.  Under DC 5003, noncompensable limitation of motion 
may be assigned a 10 percent rating for a major joint, here, 
the knee.  38 C.F.R. § 4.45(f).  Considering the severe, 
continuous pain, which the veteran rates at a level eight out 
of ten, the veteran's degenerative disease of the knee 
warrants an additional 10 percent evaluation for pain.  
Therefore, the preponderance of the evidence is against a 
finding that the veteran is entitled to an evaluation in 
excess of 20 percent based on limitation of motion and pain.

As noted above, a veteran may be separately evaluated under 
DC 5257 and under DC 5003 where there is both arthritis and 
instability.  In this case, the veteran has an evaluation 
which includes both DCs 5003 and 5257.  The 20 percent 
evaluation warranted under DC 5003, together with 10 percent 
evaluation warranted under DC 5257, results in a 30 percent 
evaluation.  Although the veteran has considerable pain on 
use of the right knee, the objective evidence that the 
veteran remains able to ambulate independently with a cane, 
although with increased pain with walking more than two or 
three blocks or climbing stairs, establishes that no higher 
evaluation than 30 percent for right knee disability under 
the two diagnostic codes considered together is warranted.  

The Board has also considered whether an evaluation in excess 
of 30 percent for right knee disability is warranted on an 
extraschedular basis.  However, there is no evidence that the 
veteran, who is retired, is unable to perform activities of 
daily living as a result of right knee impairment.  His right 
knee disability requires routine medical care, but does not 
require frequent medical care, and has not resulted in 
frequent or lengthy inpatient care during the pendency of 
this appeal.  

The Board agrees with the RO's determination, set forth in 
the March 2003 SOC, that an extraschedular evaluation is not 
warranted in this case.  The Board agrees that the factors of 
right knee disability which are present in this case may be 
evaluated under the schedular criteria and have been 
considered in the assignment of the increased, 30 percent 
evaluation granted in this decision.  

The preponderance of the evidence is against assignment of an 
evaluation in excess of 30 percent for right knee disability.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.


ORDER

An increased, 30 percent evaluation for service-connected 
post-traumatic arthritis, left knee, is granted, based on a 
20 percent evaluation for painful limitation of motion and a 
10 percent evaluation for slight instability, subject to law 
and regulations governing the effective date of an award of 
monetary compensation.


REMAND

Following the veteran's December 2002 claim for an increased 
evaluation for his service-connected back disability, he was 
afforded VA examination in January 2003.  A rating decision 
was issued in February 2003, and the SOC following the 
veteran's disagreement with the assigned rating was issued in 
March 2003.  The veteran submitted his timely substantive 
appeal in April 2003, less than six months after his claim 
for an increased evaluation was submitted.  

However, the regulations governing evaluation of lumbosacral 
disability were revised, effective in September 2003, after 
the veteran's claims file was transferred to the Board.  See 
68 Fed. Reg. 51,454-58 (Aug. 27, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004).  Because no final decision in the 
case was issued before revision of the applicable 
regulations, the veteran must be advised of the changes made 
to the rating criteria for evaluating diseases and injuries 
of the spine, and the appropriate regulations must be applied 
for the appropriate time periods.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In this regard, the Board notes that a separate evaluation 
was assigned for mild neuropathy of the right lower extremity 
under the version of the regulation in effect when the 
veteran submitted his claim.  As the initial evaluation of 
this neurological manifestation of the service-connected 
lumbar spine disability is, by regulation, inextricably 
intertwined with the consideration of the most appropriate 
regulation for evaluating the lumbar disability and the 
method used to evaluate that disability, the claim of an 
increased initial evaluation for the mild neuropathy, right 
lower extremity, must be Remanded together with the claim for 
an increased evaluation for the service-connected back 
disability.  The claims must be reviewed as part of the same 
adjudicative process.

The veteran's representative also contends that additional 
clinical records are available and should be obtained.  The 
record reflects that the veteran has been treated at the 
Westside, Chicago, VA Medical Center for many years.  The 
most recent outpatient clinical records from the Westside VA 
are dated in December 2002.  Updated VA clinical records, and 
any other identified clinical or other relevant records, 
should be obtained.

Any additional actions which may be required as a result of 
changes in interpretation of the VCAA which may be issued 
after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Advise the veteran of the evidence 
required to substantiate his claims for 
an increased evaluation for lumbar 
disability and for an increased initial 
evaluation for neuropathy, including on 
the basis of extraschedular factors.  In 
particular, the veteran should be advised 
of the evidence necessary to establish 
incapacitation and frequency of 
incapacitation.

Provide the veteran with the complete 
text of 38 C.F.R. § 3.159 (2004), as 
revised to implement the VCAA.  Advise 
the veteran that it is his responsibility 
to identify any evidence of any type he 
wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  If there are any additional 
documents, reports, or types of records 
which might substantiate his claims, he 
should identify such records.  In any 
event, the veteran should be specifically 
asked to provide any evidence in his 
possession or to identify any evidence 
that might be obtained that might 
substantiate his claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The RO should specifically ask the 
veteran to provide the names, addresses, 
and appropriate releases of any medical 
care providers who have treated him for a 
lumbar spine disorder since December 
2002.  The veteran should be asked 
whether he has been treated at any VA 
clinical faculty other than the Westside 
Chicago VA Medical Center since December 
2002.  The veteran's current Westside VA 
clinical records, from December 2002 to 
the present, and any other VA medical 
records identified by the veteran, and 
all private treatment records for which 
the veteran provides releases, should be 
sought and associated with the claims 
file.

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claims for increased 
evaluations for lumbar spine disability 
and for neuropathy, including statements 
from individuals who have had an 
opportunity to observe his impairments.  

4.  The veteran should be afforded VA 
examination to determine the current 
severity of his lumbar spine disability 
with right lower extremity neuropathy, 
including evaluation which addresses the 
rating criteria as revised effective in 
September 2003.  All pertinent 
symptomatology and findings should be 
reported in detail, including discussion 
of incapacitation, range of motion, 
orthopedic disability factors, and 
neurologic disability factors.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner.  The report prepared should be 
typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Following any additional development 
necessary under the circumstances of the 
case, the claim should be reviewed and 
readjudicated.  If any decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


